                  Case 3:20-cv-07811-RS Document 70 Filed 05/06/21 Page 1 of 3



 1                                   UNITED STATES DISTRICT COURT

2                                  NORTHERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,                           Case No: 3:20-cv-07811-RS
4
                                     Plaintiff(s),       APPLICATION FOR
 5                                                       ADMISSION OF ATTORNEY
             V.
                                                         PRO HAC VICE
6    Approximately 69,370 Bitcoin(ETC),                  (CIVIL LOCAL RULE 11-3)
     Bitcoin Gold(BTG),Bitcoin SV (BSV), and
 7
     Bitcoin Cash(BCH)seized from
 8
     lHQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh
     X,
9                                    Defendant(s).

10        I, Ryan A. Andersen                      , an active member in good standing of the bar of
      the State of Nevada            ,hereby respectfully apply for admission to practice pro hac vice in the
11                                                  First 100 LLC, 1st One Hundred Holdings
                                                     LLC,and Battle Bom Investments
12
      Northem District of Califomia representing: Company LLC                             in the
13    above-entitled action. My local co-counsel in this case is Jaemin Chang(SEN 232612)        ,an
      attomey who is a member of the bar of this Court in good standing and who maintains an office
14
      within the State of Califomia.
15     My address of record:                                Local co-counsel's address of record:
       Andersen Law Firm, Ltd.                              Fox Rothschild LLP
16     3199 E Warm Springs Rd, Ste 400                      345 Califomia Street, Suite 2200
       Las Vegas, NV 89120                                  San Francisco, CA 94104
17     My telephone # of record:                            Local co-counsel's telephone # of record:
       702-522-1992                                         415-364-5540
18     My email address of record:                          Local co-counsel's email address of record:
       ryan@vegaslawfirm.legal                             .ichang@foxrothschild.com
19        I am an active member in good standing of a United States Court or of the highest court of
      another State or the District ofColumbia, as indicated above; my bar number is: 12321.
20
          A tme and correct copy of a certificate of good standing or equivalent official document from said
21    bar is attached to this application.
          I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
22
      Standards ofProfessional Conduct for attomeys and the Altema!^e Dispute Resolution Local Rules.
23        /declare underpenalty ofperjury that theforegoing Isjbmy^Uid correct.
24
      Dated: May 4, 2021
                                                                                  APPLICANT
25

26                                      ORDER GRANTING APPLICATION
                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
27
          IT IS HEREBY ORDERED THAT the application of Ryan A. Andersen                                 is granted.
28

     PRO HAC F/Cfi:APPLICATION & ORDER                                                                    October 2012
                                                                                                American LegalNct,Inc. |
                                                                                                www.FomisWorkFlow.com
                Case 3:20-cv-07811-RS Document 70 Filed 05/06/21 Page 2 of 3



 1   subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
2
     appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
3    Dated:
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
                                                                                            American LcgalNet,Inc.
                                                                                            www.FormsWorkFlow.com
           Case 3:20-cv-07811-RS Document 70 Filed 05/06/21 Page 3 of 3




               State Bar ofNevada
            Certificate of Good Standing

                                                               I
                       IT IS HEREBY CERTIFIED that Ryan Andersen^

   Bar Number tlBZL was admitted by the Supreme Court of the State ofNevada on

10/06/2011 as an Attorney and Counselor at Law duly licensed to practice, in all courts of

       the State ofNevada,/It isfurther certified that Ryan Andersen is.
                ..-i

               ictive member ofthe State Bar ofNevada in good standing.

                         \ 'i DATED Tuesday, May 04, 2021.
                                           ///.




                                      1



                                     Vanessa Dalton
                                     Member Services Administrator
                                     State Bar ofNevada
